Citation Nr: 0729773	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-20 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1970 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Saint Paul, 
Minnesota, which found that the veteran was incompetent for 
VA purposes according to the provisions of 38 C.F.R. § 3.353.  
The claims file subsequently was transferred to the RO in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

The veteran has the mental capacity to contract or manage his 
own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is competent for VA benefits purposes.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.353 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is rated incompetent for VA benefits purposes, 
and claims that competency status should be restored.  For VA 
purposes, a mentally incompetent person is one who, because 
of injury or disease, lacks the mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation. 38 C.F.R. § 3.353(a).  There is a 
presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency. 38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency. Id.

The veteran was granted a total and permanent evaluation for 
nonservice-connected pension benefits in December 2002.  In 
June 2003, a VA physician submitted a "to whom it may 
concern" letter noting that the veteran was not capable of 
handling his own affairs and was in need of a payee.  He 
reportedly was not providing for his own welfare.  The RO 
proposed to find the veteran incompetent in July 2003 and 
provided the veteran with notice, and later determined in 
November 2003 that the veteran was not competent to handle 
disbursement of his funds.

The veteran submitted September 2003 and June 2004 letters 
from a community development corporation and Panhandle Rescue 
Ministries attesting to his competency.  

In August 2004, a VA examination was provided, which noted 
that the veteran had an extensive history of hospitalizations 
for detoxification and a number of addiction treatments 
beginning in 1986, when he first came to the domiciliary for 
VA residential addiction treatment.  His most significant and 
dangerous hospitalization occurred in July 2003 when he was 
found by police lying in a city park unconscious, evidencing 
serious neglect for his physical well-being.  On the 2004 
examination, the veteran reported that he had had no alcohol 
since June 2003, which was found to be relatively consistent 
with his medical records.  In March 2004, the veteran 
reportedly began participating in compensated work therapy 
through the VA Medical Center and had been able to manage the 
work without missing time due to physical or psychiatric 
illness.  He also was in the process of buying his deceased 
parents' home as a meaningful incentive to maintain sobriety.  
The examiner noted that once the veteran made the choice of 
sobriety in June 2003, he was able to successfully sustain 
himself in an apartment, managing his own pension, and paying 
his own bills and rent.  His payee reportedly had not been 
assigned until February 2004 and prior to that the 
compensated work therapy funds had been coming directly to 
him.  The veteran demonstrated that even with this degree of 
freedom, he had not chosen to return to drinking and there 
was no evidence of financial mismanagement in his response to 
questions during the interview; though he acknowledged he 
overdrew his account due to inappropriate use of the cash 
machine in the early months of sobriety.  He reportedly 
worked with the bank and was able to correct this problem 
prior to being appointed a payee.  The examiner found that 
despite some concerns about a hidden diagnosis of 
pathological gambling or possible relapse to alcohol 
dependence, the mental status examination suggested that the 
veteran should be considered competent to manage his own 
funds.  The examiner noted that the veteran had sustained 13 
months of sobriety and had improved markedly in terms of his 
cognitive functioning with no current evidence of memory 
impairment, recent impulsivity, or unusually poor judgment.  

Later field examination reports dated in August 2004, July 
2006, and May 2007 support the finding of competency for the 
veteran.  An August 2006 VA examination report and a June 
2007 VA competency evaluation show further findings that the 
veteran is deemed competent to handle his own funds.

In view of the overwhelming evidence in his favor, the 
veteran is competent for VA benefits purposes.  

Because this claim on appeal is being granted, VA's statutory 
duties to notify and assist are deemed fully satisfied. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.


	(CONTINUED ON NEXT PAGE)



ORDER

The veteran is competent for VA benefits purposes.



____________________________________________
James L. March
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


